PER CURIAM
A consideration of the record leads us to the conclusion that, according to the evidence on behalf of Momchilov, the amount of said mortgages was a part of the consideration Walsh was to pay for said stock of goods and fixtures and that the transactions of the parties resulted in an entire and not a divisible cfontract, and that therefore the finding of the Municipal Court that it was a divisible contract is against the manifest weight of the evidence and that the judgment of the Municipal Court, which permitted Momchilov to prosecute two suits to recover the consideration for said contract, is contrary to law. The judgment of reversal by the Common Pleas Court was correct and should be affirmed; and, giving full credence to the evidence on behalf of Momchilov, the Municipal Court should have granted the motion of Walsh for a judgment in his favor, and the Common Pleas Court should have rendered final judgment in favor of Walsh.
Judgment of reversal affirmed, and final judgment in this court for Walsh.
PARDEE, PJ, WASHBURN and PUNK, JJ, concur in judgment.